The respondent was injured by an automobile on a public street while, through fright, attempting to run from a breaking electric light pole, which was embedded in the sidewalk. In a suit against the city of Los Angeles and others, a jury returned a verdict in his favor. The defendants appealed "from the verdict . . . rendered . . . on the 28th day of January, 1929, in favor of the plaintiff", and in their demand for a transcript notified the clerk of the superior court that "the defendants in the above entitled action have appealed from the verdict herein rendered . . . and the whole thereof".
Section 936 of the Code of Civil Procedure provides only for appeal from "a judgment or order, in a civil action", and section 940 of the same code provides that "an appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered, a notice stating the appeal from the same, or some specific part thereof". [1] There is no appeal from findings of fact and conclusions of law, or from a verdict of the jury. (City of San Diego v. Cuyamaca Water Co.,80 Cal.App. 599 [251 P. 341]; Muchenberger v. City of SantaMonica, 206 Cal. 635 [275 P. 803]; Code Civ. Proc., sec. 939.) Since this court has not been invested with jurisdiction of the case, it results that we are without authority to pass upon the merits of the respective issues.
The appeal is dismissed.
Thompson (Ira F.), J., and Archbald, J., pro tem., concurred. *Page 145